Citation Nr: 1214625	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-32 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to consideration of additional unreimbursed medical expenses in the calculation of accrued benefits.  


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant is the surviving spouse of a deceased veteran (the Veteran), who had active service from January 1943 to July 1947.  The Veteran died in October 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 decision of the RO in Portland, Oregon, which granted accrued benefits in the amount of $1,129, based on medical expenses which had not been considered in calculating the Veteran's nonservice-connected pension in the last months of his life, but which excluded certain other medical expenses claimed by the Veteran.

The Board finds that, despite some procedural discrepancies in the adjudication of the claim, the Board has jurisdiction over the appeal.  Most notably, the August 2008 decision on appeal refers to a claim for benefits received on August 13, 2007.  The Veteran died in October 2005.  Thus, the claim identified by the RO as the claim being decided would be untimely as an accrued benefits claim, as such a claim must be received within one year of a veteran's death.  

A review of the claims file reveals that the appellant had previously applied for accrued benefits in November 2005, within a year of the Veteran's death.  In a January 2006 decision, the RO nominally denied that claim, finding "[w]e can't approve your claim for accrued benefits because VA didn't owe the veteran any money."  The appellant did not initiate an appeal of that decision.  

Shortly thereafter, an October 2006 letter from the RO to the appellant notified her that the RO was working on the claim for accrued benefits and requested that she submit additional evidence.  The appellant then resubmitted her previous documentation and a summarized accounting of medical expenses.  The August 2008 decision granted accrued benefits based on only a portion of those expenses.  The appellant timely appealed that decision.  In essence, the January 2006 RO decision appears not to have considered all available evidence regarding accrued benefits, and the RO acted to correct this error by issuing the August 2008 decision.  The Board finds that the August 2008 decision is in fact based on the timely November 2005 claim, and an appeal of the August 2008 decision was perfected.  

The Board also notes that the RO denied claims for Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death (January 2007 decision) and a nonservice-connected death pension (July 2007 decision).  The appellant did not appeal those denials; and, in a June 2009 VA Form 21-4138 she noted that she understood the reasons for those denials and specified that her appeal was limited to the issue of accrued benefits.  Accordingly, the appeal is limited to the issue of accrued benefits.


FINDINGS OF FACT

1.  The Veteran died in October 2005.  

2.  The Veteran sustained medical expenses in the amount of $400 per month from January 1, 2005 through July 31, 2005; however, these were considered in the calculation of his nonservice-connected pension benefits paid prior to his death.

3.  The Veteran sustained unreimbursed medical expenses in the amount of $1,000 per month from August 1, 2005 through September 7, 2005, which were not considered in the calculation of his nonservice-connected pension benefits paid prior to his death, and which were excluded from the RO's grant of accrued benefits.  

4.  The Veteran sustained unreimbursed medical expenses in the amount of $1,700 per month from September 8, 2005 through September 19, 2005, which were not considered in the calculation of his nonservice-connected pension benefits paid prior to his death, and which were excluded from the RO's grant of accrued benefits.

5.  The Veteran sustained unreimbursed medical expenses in the amount of $1,800 per month from September 20, 2005 through September 30, 2005, which were not considered in the calculation of his nonservice-connected pension benefits paid prior to his death, but which were included in the RO's grant of accrued benefits in the amount of $1,129.

6.  The Veteran sustained unreimbursed medical expenses in the amount of $1,950 from October 1, 2005 through November 1, 2005, which were not considered in the calculation of his nonservice-connected pension benefits paid prior to his death.  


CONCLUSION OF LAW

The criteria for consideration of additional unreimbursed medical expenses for the purpose of calculating accrued benefits are met.  38 U.S.C.A. §§ 1503(a), 5121(a) (West 2002); 38 C.F.R. §§ 3.272(g), 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

As the Board is granting consideration of additional expenses in the calculation of accrued benefits, the issue adjudicated in this decision is substantially granted.  Nevertheless, the Board acknowledges that it has found a specific expense claimed by the appellant to have already been considered during the Veteran's lifetime, and thus not an accrued benefit.  To that extent, the Board finds that there is no additional notice or assistance that would reasonably be expected to aid in substantiating that portion of the claim.  

The adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  In this case, the evidence of record at the time of the Veteran's death specifically accounts for the expense in question.  The Board also notes that the appellant, through her correspondence with VA, has demonstrated actual knowledge of the evidence necessary to substantiate her claim.  She has provided specific argument regarding discrepancies in medical expense reports submitted by the Veteran and has submitted corrected reports.  The CAVC has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the appellant's specific reference to documents submitted by the Veteran prior to his death, the Board finds that the appellant has demonstrated actual knowledge of the information and evidence needed to establish entitlement to consideration of additional unreimbursed medical expenses in the calculation of accrued benefits.  


Additional Unreimbursed Medical Expenses for Calculating Accrued Benefits

The Veteran died in October 2005, having been in receipt of a special monthly pension based on the need for aid and attendance since October 14, 2003.  Upon the death of a veteran, periodic monetary benefits to which he was entitled on the basis of evidence in the file at the date of death (accrued benefits) may be paid to a living person, including the veteran's spouse. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

The adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston, 13 Vet. App. at 113; Hayes, 4 Vet. App. at 360-61; however, precedent opinions of VA's General Counsel interpreting the decision of the United States Court of Appeals for Veterans Claims (CAVC) in Conary v. Derwinski, 
3 Vet. App. 109 (1992) provide, in essence, that although information submitted after a veteran's death may not be considered evidence in the file at the time of death for accrued benefits purposes, if the veteran had in the past supplied evidence of unreimbursed medical expenses that, due to the ongoing nature of his health condition, could be expected to recur in succeeding years (in amounts capable of estimation with a reasonable degree of accuracy), that information could be the basis for a determination that evidence in the file permitted prospective estimation of medical expenses.  See VAOPGPREC 6- 93; VAOPGCPREC 12-94.

The record contains medical expense reports filed by the Veteran during his lifetime for the final months of his life.  The RO noted that it could not accept medical expense reports received on July 25, 2005 ($1,000 per month from S.B.) and June 29, 2005 ($1,700 per month from Transitional Care) as those reports indicated that the amounts shown were not paid by the Veteran.  The decision also found that information submitted by the appellant after the Veteran's death could not be considered.  

After review of all of the evidence in this case, the Board finds that the medical expense reports from S.B. and Transitional Care must be considered.  The Board notes that these are pre-printed forms that were apparently filled out by the treatment providers and signed by the providers and the Veteran.  Each form shows the amount to be charged to the Veteran followed by check boxes indicating whether any portion of that amount will be covered by Medicaid, Medicare, or private insurance.  In the case of both medical expense reports, the boxes indicating "No" are marked.  At the bottom of the first page of each form is summation line, which reads: 

What monthly amount does the veteran or patient pay from his/her own funds which is not reimbursed by one of the sources listed above?

In the case of the form for S.B., the corresponding box has a dash through it.  In the case of Transitional Care, the corresponding box contains a zero.  While the RO interpreted this as an acknowledgment that the Veteran was not paying any of the reported amount, and therefore the entire amount should be excluded from the Veteran's medical expenses considered in calculating his pension payment, the Board finds that there is substantial and persuasive evidence to show that the forms were simply completed incorrectly.  

Significant in this finding is that a third medical expense report was submitted in October 2005 from Melissa Bryan's Adult Foster Home showing an amount of $1,800 per month.  Unlike the previous forms, this medical expense report contained the full $1,800 amount on the line indicating what amount was being paid by the Veteran and not reimbursed.  The RO granted accrued benefits based on this amount.  There is no explanation that the Board can discern as to why two of the charges would have been reimbursed, but not the third.  There is also no indication as to what party might have reimbursed the first two charges.  As government sources (Medicaid and Medicare), and private insurance were each specifically ruled out.  

In addition, the Board notes that correspondence from the Veteran prior to his death supports the appellant's assertion that the Veteran was responsible for these charges.  The Veteran submitted a VA Form 21-4138 in July 2005, just prior to forwarding the medical expense reports to the RO.  On that form, he noted the $1,700 monthly charge from Transitional Care and reported "[t]his will create a financial hardship on my family."  The Veteran submitted another VA Form 21-4138 at the time he submitted the medical expense report from S.B..  On that form, he again reported that paying the additional expenses would cause financial hardship, and that his current aid and attendance benefit would cover only half the care expenses.  Thus, in the context of all of the evidence in the claims file at the time of the Veteran's death, including the Veteran's correspondence, the Board finds that the appellant's assertions are supported - that the amounts billed by S.B. and Transitional Care were paid by the Veteran and should have been considered in the RO's pension calculations.  

The Board also notes that, subsequent to the Veteran's death, the appellant submitted corrected medical expense reports from S.B. and Transitional Care with the appropriate corrections made and initialed by S.B. and a representative from Transitional Care.  While this evidence was not in the claims file at the time of the Veteran's death, the Board finds that the evidence discussed above is sufficient to bring the evidence for and against the claim into relative equipoise.  The amended forms are not necessary to a decision, but certainly support a finding in the appellant's favor.  

Regarding the period from January 1, 2005 through July 31, 2005 during which the appellant contends that she and the Veteran paid $400 per month for in-home care, for a total of $2,800, the Board finds that this expense was considered in the calculation of the Veteran's pension during his lifetime.  The Veteran submitted an medical expense report for Cheryl Briggs in May 2004 showing a monthly charge of $400 for in-home care.  The Veteran also submitted a VA Form 21-8416 in November 2004 showing an expenditure of $6,000 from November 1, 2003 to October 31, 2004 for in-home care on behalf of Cheryl Briggs.  In a January 2005 RO decision, the RO specifically noted that it was using the $6,000 annual figure in calculating the Veteran's medical expenses from January 1, 2005 forward.  Therefore, the Board finds that this expense was considered in calculating the Veteran's pension payments during his life, and there is no unpaid or accrued benefit based on this expense.  

Regarding the period from October 1, 2005 through November 1, 2005, during which period the evidence in the claims file at the time of the Veteran's death shows that he was paying $1,950 per month to Melissa Bryan's Adult Foster Home, it is unclear from the August 2008 RO decision whether and how this expense was considered.  The RO did not specifically address the amount of $1,950 in the decision, and the Board acknowledges that the amount was hand-written on the same report that showed the charge of $1,800 in effect prior to October 1, 2005.  The RO noted that the Veteran's income was adjusted from October 1, 2005; however, it then reported without explanation that he would have been entitled to $1,674 for the month of October, 2005.  Without a further explanation of the RO's treatment of this increased expense, the Board is unable to determine whether this increase was reflected in the accrued benefit of $1,129 granted in that decision.  This matter will further be addressed in the Remand below.  Nevertheless, the Board finds that the Veteran sustained unreimbursed medical expenses in the amount of $1,950 from October 1, 2005 through November 1, 2005, which were not considered in the calculation of his nonservice-connected pension benefits paid prior to his death.  

In sum, based on the evidence in the claims file at the time of the Veteran's death, the Board finds that the expense of $400 per month from January 1, 2005 through July 31, 2005 was included in the calculation of the Veteran's pension at the time of his death, and there is no amount left unpaid for purposes of accrued benefits.  The Board further finds that the appellant is entitled to consideration of unreimbursed medical expenses in the amount of $1,000 per month from August 1, 2005 through September 7, 2005, in the amount of $1,700 per month from September 8, 2005 through September 19, 2005, in the amount of amount of $1,800 per month from September 20, 2005 through September 30, 2005, and in the amount of $1,950 from October 1, 2005 through November 1, 2005, in the calculation of accrued benefits owed to the Veteran at the time of his death.  The Board acknowledges that a portion of these expenses have been considered in awarding $1,129 to the appellant in August 2008.  In implementing this Board decision, the RO will determine what portion of the above expenses has been considered in the accrued benefits already paid.


ORDER

Consideration of additional unreimbursed medical expenses in the calculation of accrued benefits is granted.  




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


